Electronically Filed
                                                     Supreme Court
                                                     SCWC-13-0000040
                                                     03-FEB-2014
                                                     12:44 PM

                         SCWC-13-0000040


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


             DEUTSCHE BANK NATIONAL TRUST COMPANY,

       a National Banking Association, as Trustee of the

          IndyMac INDX Mortgage Loan Trust 2006-AR12,

  Mortgage Pass-Through Certificates, Series 2006-AR12, Under

    the Pooling and Servicing Agreement Dated July 1, 2006,

                 Respondent/Plaintiff-Appellee,


                               vs.


      RONALD PAJELA AMASOL and JEAN LOUISE MORALES AMASOL,

               Petitioners/Defendants-Appellants.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-13-0000040; CIV. NO. 11-1-2129)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,

   and Circuit Judge Chang, in place of Acoba, J., recused.)


          Petitioners/defendants-appellants Ronald Pajela Amasol

and Jean Louise Morales Amasol’s application for a writ of

certiorari, filed December 20, 2013, is hereby accepted. 

          No oral argument will be heard in this case. Any party
may, within ten days and pursuant to Rule 34(c) of the Hawai'i
Rules of Appellate Procedure, move for retention of oral
argument.
          DATED: Honolulu, Hawai'i, February 3, 2014.

Sandra D. Lynch, Esq.         /s/   Mark E. Recktenwald

for petitioners Ronald P.
    /s/   Paula A. Nakayama

Amasol and Jean Louise 

Morales Amasol                /s/   Sabrina S. McKenna

                              /s/   Richard W. Pollack

                              /s/   Gary W.B. Chang